DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-15, in the “Response to Election / Restriction Filed - 01/11/2020”, is acknowledged. 
This office action considers claims 1-20 are thus pending for prosecution, of which, non-elected claims 16-20 are withdrawn, and elected claims 1-15 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (1602; Fig 16B; [0297]) = (element 1602; Figure No. 16B; Paragraph No. [0297]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No." shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark, David H. (US 20040188124 A1; hereinafter Stark).
1. Stark teaches a MEMS device ([0105, 0331]) manufacturing method comprising (see the entire documents, specifically Figs 16A-16B, along with figs 9, 14,15A-15B and 27-29; [0288+], and as cited below):

    PNG
    media_image1.png
    249
    699
    media_image1.png
    Greyscale

Stark Figure 16(b)

    PNG
    media_image2.png
    217
    748
    media_image2.png
    Greyscale

Stark Figure 29

radiating laser light (1602; Fig 16B; [0297]) from a second main surface side (bottom) of a second substrate (1502) to form a modified region (1509) inside the second substrate along a dividing line (1604) of the second substrate and a first substrate (1502) that has a device part (1830; Fig 18a; [0305]) disposed on a first main surface thereof;
bonding ([0297]) a first main surface (top) of the second substrate (1502) to a second main surface (bottom) of the first substrate (1504) via a bonding portion (1510) that is formed along the dividing line (1604), with the bonding portion (1510) constructed to block at least a portion of the laser light; and
applying stress to the modified region (1509) of the second substrate (1502) to divide (construed from fracture [0297] along the arrow 1604 and specifically from [0355]: after the wafer substrate 2202 and frame 2402 are cut, the window sheet 2600 is broken by bending it along the pre-scribed lines 2802 as illustrated in Fig 28-29) the first substrate (1502) and the second substrate (1504).
2. Stark as applied to the MEMS device manufacturing method according to Claim 1, further teaches, (the method) further comprising applying dicing tape (tape; Fig 9/14, [0164]) to the second main surface (bottom) of the second substrate (1502) before radiating the laser light (1602) to form the modified region of the second substrate.
3. Stark as applied to the MEMS device manufacturing method according to Claim 1, further teaches, (the method) further comprising (construed from Fig 11;[0248] wherein opening is illustrated as drops 1104 does not fill up all paces of seal ring area) radiating the laser light from the first main surface side (top) of the first substrate (1504) to form a modified region inside the first substrate along the dividing line (1604) after radiating the laser light to form the modified region of the second substrate.
4. Stark as applied to the MEMS device manufacturing method according to Claim 1, further teaches, (the method) further comprising forming an opening (construed from [0292]: involves chemical etching in the seal-ring area) in the bonding portion along part of the dividing line.
10. Stark as applied to the MEMS device manufacturing method according to Claim 1, further teaches, wherein the dividing line extends in a direction orthogonal (Fig 16b/29) to the respective main surfaces of the first and second substrates (1504/1502).
11. Stark teaches a MEMS device ([0105, 0331]) manufacturing method comprising (see the entire documents, specifically Figs 16A-16B, along with figs 14,15A-15B and 17-19; [0288+], and as cited below):
radiating laser light (1602; Fig 16B; [0297]) from a first surface side (bottom) of a first substrate (1502) to form a modified region inside (1509) the first substrate along a dividing line (1604) that extends in a direction perpendicular to the first surface side;
bonding ([0297]) a main surface (top) of a second substrate (1504) to a main surface (top) of the first substrate (1502) via a bonding portion (1510) that is formed along the dividing line (1604), with the bonding portion (1510) constructed to block at least a portion of the laser light (1602); and
applying stress to the modified region (1509) of the first substrate (1502) to collectively divide (construed from fracture [0297] along the arrow 1604 and specifically from [0355]: after the wafer substrate 2202 and frame 2402 are cut, the window sheet 2600 is broken by bending it along the pre-scribed lines 2802 as illustrated in Fig 28-29) the first substrate (1502) and the second substrate (1504).
12. Stark as applied to the MEMS device manufacturing method according to Claim 11, further comprising disposing a device part (1830; Fig 18a; [0305]) in a first main surface of the first substrate (1502).
13. Stark as applied to the MEMS device manufacturing method according to Claim 12, further teaches, (the method) further comprising forming an opening (construed from [0292]: involves chemical etching in the seal-ring area) in the bonding portion along part of the dividing line.
15. Stark as applied to the MEMS device manufacturing method according to Claim 11, further teaches, wherein the dividing line extends in a direction orthogonal (Fig 16b/29) to the respective main surfaces of the first and second substrates (1502/1504).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stark, David H. (US 20040188124 A1; hereinafter Stark) In view of YOSHIDA; Kazuo et al. (US 20150371966 A1; hereinafter Yoshida).
5. Stark as applied to the MEMS device manufacturing method according to Claim 4, while further teaches, (the method) further comprising forming the dividing line (1604) at the first main surface of the first substrate (1504), does not expressly disclose to have a width that is 5 to 20 µm.
However, in the analogous art, Yoshida teaches in paragraph ([0037]) a laser dicing blade width x1 can be within the range from 10 μm to 20 μm, which “overlaps or lies” inside claimed ranges.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Yoshida’s width for Stark’s dividing line, such that, the combination of (Stark’s and Yoshida) method have a process step where the dividing line (1604) at the first main surface of the first substrate (1504) have a width that is 10 µm to 20 µm, since this selection, at least, the number of devices to be taken can therefore be increased by reducing the width of the dicing street (Yoshida [0037])
6. The combination of (Stark’s and Yoshida) as applied to the MEMS device manufacturing method according to Claim 5, further teaches, (the method) further comprising forming the opening at the first main surface of the second substrate to have a width that is less than or equal to 20 µm (see rejection of claim 5).
7. The combination of (Stark’s and Yoshida) as applied to the MEMS device manufacturing method according to Claim 6, Stark further teaches, (the method) wherein the device part includes a plurality of electrode pads (1832; Fig 18a; [0305]).
Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim and intervening claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims, and any intervening claims.
claim 9 is objected, as this inherits the subject matter objected from claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
July 26, 2022